UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8126


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

CARLOS WOODS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00127-WDQ-1)


Submitted:   March 26, 2013                   Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se.             John Walter Sippel, Jr.,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos       Woods    was        convicted    after         a    jury     trial    of

possession with intent to distribute cocaine and marijuana, in

violation of 21 U.S.C.A. § 841(a)(1) (West 2006 & Supp. 2012),

and   sentenced        to    262     months’         imprisonment.              Following       the

affirmance of his convictions and the denial of his 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion, Woods—proceeding pro se—filed a

self-styled      “Motion       for       Discovery.”            In    the       motion,       Woods

asserted that he did not know “everything the prosecution h[a]d

in their possession concerning his case.”                            Relying on the Fifth

Amendment, Woods moved for the release of the “discovery” in his

case.    Liberally construing Woods’ motion, Erickson v. Pardus,

551   U.S.    89,     94    (2007),      he     sought     discovery           under    Brady    v.

Maryland, 373 U.S. 83, 87 (1963) (holding that “suppression by

the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to

guilt or to punishment”).                The district court denied the motion,

and Woods appealed.

              After    review       of    the     record,       we    find      no     reversible

error    in    the     district          court’s       denial        of       the    motion     for

discovery.          “There     is     no       general     constitutional              right     to

discovery in a criminal case, and Brady did not create one.”

United   States       v.    Caro,        597    F.3d     608,    619      (4th       Cir.     2010)

(internal quotation marks omitted).                      Woods can only speculate as

                                                 2
to what the requested information might reveal and thus cannot

satisfy Brady’s requirements that the information be favorable

to him and material to his guilt or punishment. *

               Accordingly,    we   affirm   the   district   court’s    denial

order.    United States v. Woods, No. 1:07-cr-00127-WDQ-1 (D. Md.

Dec. 10, 2012).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented      in   the

materials      before   this   court   and   argument   would   not     aid   the

decisional process.



                                                                      AFFIRMED




     *
       Insofar as Woods’ motion was not predicated on Brady, he
did not identify the authority providing for the relief he
sought and, in any event, did not establish a particularized
need for the information or that any harm would result from the
failure to grant his discovery request.



                                        3